Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 24, 2021 has been entered. The Applicant amended claims 1-3, 5, 6, 8, 11, and 13-17, cancelled claims 10, 12, and 19, and added claims 21-24. Claims 1-9, 11, 13-18, and 20-24 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed June 8, 2021. The examiner withdraws the Claims objections in light of the amendments to the Claims.
Applicant’s arguments with respect to claims 1-9, 11, and 13-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3, 15, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (US PGPUB 2020/0277457 A1), hereinafter known as Johnson.
Regarding claim 3, Johnson discloses a thermoplastic resin-bonded fiber bundle ([0057] and [0059]) comprising: a thermoplastic resin ([0057] and [0059]); and stainless steel fibers ([0059]), wherein the thermoplastic resin-bonded fiber bundle has a length from 1 to 30 mm ([0053]), in which the stainless steel 
Regarding claim 15, Johnson further discloses wherein the thermoplastic resin is one or more thermoplastic resins selected from the group consisting of polypropylenes, propylene unit-containing copolymers and modified products of the copolymers, styrene-based resins, polyphenylene sulfides, polyamides, polyethylene terephthalates, polybutylene terephthalates, and polycarbonates ([0054]).
Regarding claim 24, Johnson further discloses wherein the thermoplastic resin-bonded fiber bundle has the length from 3 mm to 15 mm ([0063], 12 mm for LSSMB ABS and LSSMB PBT).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11, 13-14, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US PGPUB 2021/0108047 A1), hereinafter known as Matsumura in view of Johnson.
Regarding claim 1, Matsumura teaches (Fig. 1) an electromagnetic wave shielding and absorbing molded article (A) comprising a thermoplastic resin composition ([0062]-[0065]) including a thermoplastic resin and stainless steel fibers ([0074]-[0077]), a content ratio of the stainless steel fibers in the electromagnetic wave shielding and absorbing molded article being from 0.5 to 20 mass% ([0077]), wherein the electromagnetic wave shielding and absorbing molded article has a thickness from 0.5 mm to 5 mm ([0049]), and has an electromagnetic wave shielding property of 10 dB or greater ([0036]) and an electromagnetic wave absorbency of 25% or greater for electromagnetic waves having any frequency in a frequency domain from 59 GHz to 100 GHz ([0134]) but does not specifically teach the electromagnetic wave shielding and absorbing molded article is obtained by injection molding a mixture of pellets of the 

    PNG
    media_image1.png
    492
    352
    media_image1.png
    Greyscale

However, Johnson teaches injection molding a mixture of pellets of the thermoplastic resin ([0057] and [0059]) and thermoplastic resin-bonded fiber bundles each having a length from 1 to 30 mm ([0053]), in which the stainless steel fibers aligned in a length direction ([0012]) are bundled and integrated with the thermoplastic resin with a content ratio of the stainless steel fibers being from 20 to 80 mass% ([0059]), into the electromagnetic wave shielding and absorbing molded article.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electromagnetic wave shielding and absorbent molded article of Matsumura with Johnson to include “injection molding a mixture of pellets of the thermoplastic resin and thermoplastic resin-bonded fiber bundles each having a length from 1 to 30 mm, in which the stainless steel fibers aligned in a length direction are bundled and integrated with the thermoplastic resin with a content ratio of the stainless steel fibers being from 20 to 80 mass%, into the electromagnetic wave shielding and 
Regarding claim 2, Matsumura further teaches (Fig. 1) wherein a fiber length of the stainless steel fibers contained in the electromagnetic wave shielding and absorbing molded article is from 1 to 30 mm ([0075]).
Regarding claim 4, Matsumura further teaches wherein the electromagnetic wave shielding property and the electromagnetic wave absorbency are adjusted by setting (R-T) to be in a range from 0.5 to less than 6, or be equal to or greater than 6 (thickness of 2mm * .75 ratio is in a range from 0.5 to less than 6), (R-T) being a product of (R), which is a content ratio of carbon fibers in the electromagnetic wave shielding and absorbing molded article ([0047] and [0079]), and (T), which is a thickness of the electromagnetic wave shielding and absorbing molded article ([0049]).
Regarding claim 5, Matsumura further teaches wherein the electromagnetic wave shielding property and the electromagnetic wave absorbency of the electromagnetic wave shielding and absorbing molded article are for all frequencies from 76 GHz to 100 GHz ([0134]).
Regarding claim 6, Matsumura further teaches wherein the thermoplastic resin is one or more thermoplastic resins selected from the group consisting of polypropylenes, propylene unit-containing copolymers and modified products of the copolymers, styrene-based resins, polyphenylene sulfides, polyamides, polyethylene terephthalates, polybutylene terephthalates, and polycarbonates ([0062]).
Regarding claim 7, Matsumura further teaches (Fig. 1) wherein the electromagnetic shielding and absorbing molded article (A) is a protective member for a transmitting and receiving antenna ([0002] and [0133]).
Regarding claim 8, Matsumura further teaches wherein a fiber length of the stainless steel fibers ([0074]-[0077]) contained in the electromagnetic wave shielding and absorbing molded article is from 5 to 10 mm (Abstract).
Regarding claim 9, Matsumura further teaches wherein the electromagnetic wave shielding property and the electromagnetic wave absorbency are adjusted by setting (R-T) to be in a range from 0.5 to less than 
Regarding claim 11, Matsumura further teaches wherein the electromagnetic wave shielding property and the electromagnetic wave absorbency of the electromagnetic wave shielding and absorbing molded article are for all frequencies from 76 GHz to 100 GHz ([0134]).
Regarding claim 13, Matsumura further teaches wherein the electromagnetic wave shielding property and the electromagnetic wave absorbency of the electromagnetic wave shielding and absorbing molded article are for all frequencies from 76 GHz to 100 GHz ([0134]).
Regarding claim 14, Matsumura further teaches wherein the thermoplastic resin is one or more thermoplastic resins selected from the group consisting of polypropylenes, propylene unit-containing copolymers and modified products of the copolymers, styrene-based resins, polyphenylene sulfides, polyamides, polyethylene terephthalates, polybutylene terephthalates, and polycarbonates ([0062]).
Regarding claim 16, Matsumura further teaches wherein the thermoplastic resin is one or more thermoplastic resins selected from the group consisting of polypropylenes, propylene unit-containing copolymers and modified products of the copolymers, styrene-based resins, polyphenylene sulfides, polyamides, polyethylene terephthalates, polybutylene terephthalates, and polycarbonates ([0062]).
Regarding claim 17, Matsumura further teaches wherein the thermoplastic resin is one or more thermoplastic resins selected from the group consisting of polypropylenes, propylene unit-containing copolymers and modified products of the copolymers, styrene-based resins, polyphenylene sulfides, polyamides, polyethylene terephthalates, polybutylene terephthalates, and polycarbonates ([0062]).
Regarding claim 18, Matsumura further teaches (Fig. 1) wherein the electromagnetic shielding and absorbing molded article (A) is a protective member for a transmitting and receiving antenna ([0002] and [0133]).
Regarding claim 20, Matsumura further teaches (Fig. 1) wherein the electromagnetic shielding and absorbing molded article (A) is a protective member for a transmitting and receiving antenna ([0002] and [0133]).
Regarding claim 21, Matsumura further teaches wherein the content ratio of the stainless steel fibers in the electromagnetic wave shielding and absorbing molded article is from 2 to 12 mass% ([0077]), and the thickness of the electromagnetic wave shielding and absorbing molded article is from 1 mm to 5 mm ([0108]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Johnson as applied to claim 1 above, and further in view of Saji (US PGPUB 2016/0319088 A1).
Regarding claim 22, Matsumura does not specifically teach wherein a number of the stainless steel fibers included in each of the thermoplastic resin-bonded fiber bundles is from 1000 to 10000.
However, Saji teaches wherein a number of the stainless steel fibers ([0053]) included in each of the thermoplastic resin-bonded fiber bundles is from 1000 to 10000 ([0067]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electromagnetic wave shielding and absorbent molded article of Matsumura with Saji to include “wherein a number of the stainless steel fibers included in each of the thermoplastic resin-bonded fiber bundles is from 1000 to 10000,” as taught by Saji, for the purpose of improving mechanical strength of the electromagnetic wave shielding and absorbent molded article (see also [0016]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Saji.
Regarding claim 23, Johnson does not specifically teach wherein a number of the stainless steel fibers included in each of the thermoplastic resin-bonded fiber bundles is from 1000 to 10000.
However, Saji teaches wherein a number of the stainless steel fibers ([0053]) included in each of the thermoplastic resin-bonded fiber bundles is from 1000 to 10000 ([0067]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845